UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53810 EZJR, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0667864 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 8250 W. Charleston Blvd., Suite 110 (Address of principal executive offices) (Zip Code) Telephone: 702-544-0195 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Not Applicable x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 18, 2015, the registrant’s outstanding common stock consisted of 32,599,576 shares, $0.001 par value. Authorized – 70,000,000 common shares. Table of Contents Table of Contents EZJR, Inc. Index to Form 10-Q For the Quarterly Period Ended September 30, 2015 Page PART I Condensed Financial Information 3 ITEM 1. Condensed Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September30, 2015 and September 30, 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and September 30, 2014 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4T. Controls and Procedures 21 PART II Other Information 23 ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 SIGNATURES 24 - 2 - Table of Contents PART I.CONDENSED FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS EZJR, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Receivables Related party receivables - Inventories Prepaid maintenance fees - current Other prepaid expenses - Deposits Current assets held for sale - Total current assets Furniture, equipment and software, net Intangible assets, net - Prepaid maintenance fees - non current - Non-current assets held for sale - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Related party accounts payable - Related party secured promissory note payable - related party - Income tax liability - Notes payable Current liabilities held for sale - Total current liabilities Total liabilities Stockholders' equity Preferred stock, $0.001 par value,5,000,000 shares authorized, no shares issued or outstanding - - Common stock, $0.001 par value, 70,000,000 shares authorized, 32,599,576 and 29,249,576 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 3 - Table of Contents EZJR, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Product sales $ $
